      Case: 5:18-cr-00405-JRA Doc #: 25 Filed: 02/06/19 1 of 6. PageID #: 116



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA                     )   CASE NO. 5:18-CR-00405-001
                                             )
              Plaintiff,                     )
                                             )   JUDGE JOHN R. ADAMS
vs.                                          )
                                             )
BENJAMIN MILEY                               )
                                             )   DEFENDANT’S SENTENCING
              Defendant.                     )   MEMORANDUM
                                             )
                                             )


       NOW COMES the Defendant, Benjamin Miley, by and through undersigned Counsel,

and respectfully requests this Honorable Court consider the attached Memorandum in imposing

judgment and sentence.

                                                 Respectfully submitted,



                                                 s/Damian A. Billak
                                                 DAMIAN A. BILLAK (#0065274)
                                                 ATTORNEY FOR DEFENDANT
                                                 Creekside Professional Centre
                                                 Bldg. F, Suite 100
                                                 6715 Tippecanoe Road
                                                 Canfield, OH 44406
                                                 Phone: 330-702-2000
                                                 Fax: 330-702-2970
                                                 E-mail: dbillak@billaklaw.com
      Case: 5:18-cr-00405-JRA Doc #: 25 Filed: 02/06/19 2 of 6. PageID #: 117




                                  CERTIFICATE OF SERVICE


       This is to certify that on February 6, 2019, a copy of the foregoing Defendant’s

Sentencing Memorandum was filed with the Court. Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.




                                                       s/Damian A. Billak
                                                       DAMIAN A. BILLAK (#0065274)
                                                       ATTORNEY FOR DEFENDANT




                                                   2
       Case: 5:18-cr-00405-JRA Doc #: 25 Filed: 02/06/19 3 of 6. PageID #: 118



                                        MEMORANDUM


I.     PERSONAL HISTORY

        Benjamin Miley is 59 years old, single, and a father. He maintains relationships with his

kids and provides financial support when able to do so. Mr. Miley’s parents never married, and

he was raised in a very unstable, and abusive environment in Texas and Louisiana. He resided in

a neighborhood plagued by drugs and violence. Mr. Miley acknowledges a history of substance

abuse and acknowledges he could benefit from substance abuse counseling.

II.    STATEMENT OF THE CASE

        Mr. Miley accepted responsibility for his actions by entering a guilty plea to Count 1 of

the Indictment, and has provided a statement to the Court in the Presentence Report expressing

the same.

III.    LAW AND ARGUMENT

        A. Current State of Sentencing Law in the Wake of United States v. Booker and its
             Progeny

       Sentencing procedure underwent a fundamental change with the Supreme Court’s decision

in United States v. Booker, 543 U.S. 220 (2005). Whereas the Federal Sentencing Guidelines

previously were virtually mandatory in nature, today they are “effectively advisory” in all cases.

Id. at 245. The net result is that district courts must now impose a sentence that is “sufficient but

not greater than necessary” to achieve the purposes of sentencing set forth in 18 U.S.C.

§3553(a)(2). See United States v. Foreman, 436 F.3d 638, 644 n.1 (6 Cir. 2006) (“It is worth
                                                                         th




noting that a district court’s job is not to impose a ‘reasonable’ sentence. Rather, a district

court’s mandate is to impose a ‘sentence, sufficient, but not greater than necessary, to comply

with the purposes’ of section 3553(a)(2).”)




                                                 3
       Case: 5:18-cr-00405-JRA Doc #: 25 Filed: 02/06/19 4 of 6. PageID #: 119



      The Supreme Court’s directive that district courts are to impose sentences in light of all of

the sentencing criteria set forth in § 3553 was made clear in its recent decision in Gall v. United

States, 128 S. Ct. 586 (2007). In Gall, the Court established the following procedure that district

courts are to follow when imposing sentence:

        [A] district court should begin all sentencing proceedings by correctly calculating the
        applicable Guidelines range. As a matter of administration and to secure nationwide
        consistency, the Guidelines should be the starting point and the initial benchmark. The
        Guidelines are not the only consideration, however. Accordingly, after giving both
        parties an opportunity to argue for whatever sentence they deem appropriate, the district
        judge should then consider all of the § 3553(a) factors to determine whether they support
        the sentence requested by a party. In so doing, he may not presume that the Guidelines
        range is reasonable. He must make an individualized assessment based on the facts
        presented. If he decides that an outside-Guidelines sentence is warranted, he must
        consider the extent of the deviation and ensure that the justification is sufficiently
        compelling to support the degree of the variance. We find it uncontroversial that a major
        departure should be supported by a more significant justification than a minor one. After
        settling on the appropriate sentence, he must adequately explain the chosen sentence to
        allow for meaningful appellate review and to promote the perception of fair sentencing.

Id. at 596-597; see also United States v. Gossman, 513 F.3d 592, 596 (6 Cir. 2008) (“Gall
                                                                              th




shows that the sentencing process involves an exercise in judgment, not a mathematical

proof...”).

      Importantly, the “sufficient but not greater than necessary” standard of § 3553 test is no

mere guideline. Rather, it sets an independent upper limit on the sentence that may be imposed

by a Court.

      B.      Guideline Calculations

      Based upon the Plea Agreement and the Pre-Sentence Report, Mr. Miley’s Base Offense

Offense Level is 30.       The parties anticipate a three-level reduction for acceptance of

responsibility and U.S.S.G. §3E1.1(b), for a Total Offense Level of 27, and a Criminal History

Category II.




                                                4
      Case: 5:18-cr-00405-JRA Doc #: 25 Filed: 02/06/19 5 of 6. PageID #: 120



     C.       Application of the Statutory Sentencing Criteria

                 1. §3553(a)(1) – Nature and Circumstances of the Offense and History and
                        Characteristics of the Defendant

          The circumstances under which the offense occurred will never reoccur. Mr. Miley

recognizes the seriousness of the offense and the impact his actions have on his life and family

and desires to lead a law-abiding life.

                 2. §3553(a)(2)(A) – Reflect the Seriousness of the Offense, Promote Respect
                        for the Law, and Provide Just Punishment

      This Court is free to exercise the substantial discretion afforded to it under Gall to fashion

an appropriate sentence.

      It is necessary to incarcerate to promote respect for the law and to provide just punishment,

but it is requested the length of incarceration be tailored as to not be greater than necessary.

                 3. §3553(a)(2)(D) – Provide Education, Training, and Care for the Defendant

      Mr. Miley attended Manghan High School in Manghan, Louisiana through the 11th grade.

While incarcerated at Lake Erie Correctional Institution, he earned his GED in 2000 and

received a Building Maintenance Certificate. Mr. Miley will benefit from further employment

training or care that may be obtained during incarceration. It should be noted, however, that at

the time of his arrest, Mr. Miley was gainfully employed and owns his own residence.

                 4. §3553(a)(4) & (5) – Sentencing Guideline Considerations and Policy
                        Statements

          Mr. Miley is requesting a reasonable sentence that is fair and just. It is respectfully

requested that this Honorable Court consider his actions did not involve weapons or violence,

and the Policy Statements below in determining an appropriate sentence within an applicable

guideline range.




                                                  5
      Case: 5:18-cr-00405-JRA Doc #: 25 Filed: 02/06/19 6 of 6. PageID #: 121



                        a.    Family Ties and Responsibilities

       U.S.S.G. § 5H1.6 permits the Court to consider Mr. Miley’s family ties and

responsibilities when considering an appropriate sentence within the applicable guideline range.

               5. Criminal History

      Mr. Miley scores as a Criminal History II.

IV. CONCLUSION

       Mr. Miley is deeply remorseful for and embarrassed by his conduct. He poses minimal

risk of future offense after incarceration.

       It is respectfully requested that this Honorable Court consider a sentence not greater than

necessary within the advisory guideline range.

       For the foregoing reasons, counsel prays this Court consider as punishment a reasonable

term of incarceration coupled with any other conditions determined appropriate following

release.

                                                       Respectfully submitted,


                                                       s/Damian A. Billak
                                                       DAMIAN A. BILLAK (#0065274)
                                                       ATTORNEY FOR DEFENDANT
                                                       Creekside Professional Centre
                                                       Bldg. F, Suite 100
                                                       6715 Tippecanoe Road
                                                       Canfield, OH 44406
                                                       Phone: 330-702-2000
                                                       Fax: 330-702-2970
                                                       E-mail: dbillak@billaklaw.com




                                                   6
